Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered March 18, 1994, after a nonjury trial, dismissing the complaint in an action seeking damages for unlawful disability discrimination, unanimously affirmed, without costs.
The award of summary judgment in favor of plaintiff on her cause of action for unlawful disability discrimination did not *451entitle her to an award of back pay or other retroactive benefits. Because of the strong State policy underlying the broad hiring discretion vested in defendant City and its appointing authorities under Civil Service Law § 61, plaintiff had merely a hope of appointment as a result of having passed a civil service examination, not a legally protectable interest in appointment (Matter of Andriola v Ortiz, 82 NY2d 320, cert denied sub nom. Andriola v Antinoro, — US —, 114 S Ct 1541). The present matter does not involve the widespread "continuing pattern of discriminatory conduct” presented in Matter of Beame v DeLeon (209 AD2d 252, 253).
We have considered plaintiff’s other claims and find them to be without merit. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.